     Case 3:16-cv-00875-JLS-MDD Document 137 Filed 08/25/21 PageID.2582 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11     DAIMLER AG, a German corporation,                  Case No.: 16-CV-875-JLS (MDD)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13     v.                                                 MOTION FOR ENTRY OF
                                                          STIPULATION OF VOLUNTARY
14     A-Z WHEELS LLC d/b/a USARim.COM,
                                                          DISMISSAL OF CERTAIN CLAIMS
       et al.,
15
                                      Defendants.         (ECF No. 136)
16
17
18          Presently before the Court is the Parties’ Joint Motion for Entry of Stipulation of
19    Voluntary Dismissal of Certain Claims (“Joint Mot.,” ECF No. 136).             Good cause
20    appearing, the Court GRANTS the Joint Motion, pursuant to which the Parties have
21    stipulated to the dismissal of the claims in the present action as to certain trademarks and
22    design patents, as follows:
23             1. Plaintiff Daimler AG (“Daimler”) agrees to the voluntary dismissal of claims
24                 related to the following trademarks in the present action: MERCEDES-BENZ
25                 GENUINE PARTS, U.S. Reg. No. 3,259,691; MERCEDES BENZ & Design,
26                 U.S. Reg. 285,557; AMG & Design, U.S. Reg. 3,305,055; AMG & Design,
27                 U.S. Reg. 1,807,353; MERCÉDÈS, U.S. Reg. No. 41,127; SL 63, U.S. Reg.
28                 No. 2,909,827; CLS 500, U.S. Reg. No. 4,076,271; CLS 550, U.S. Reg. No.

                                                      1
                                                                                16-CV-875-JLS (MDD)
     Case 3:16-cv-00875-JLS-MDD Document 137 Filed 08/25/21 PageID.2583 Page 2 of 2



 1                3,224,584; CLS 63, U.S. Reg. No. 3,039,265; S-CLASS, U.S. Reg. No.
 2                2,716,842; and S 550, U.S. Reg. No. 2,654,240 (collectively, the “Dismissed
 3                Trademarks”).
 4             2. Daimler agrees to the voluntary dismissal of claims related to the following
 5                design patent in the present action: U.S. Design Patent No. D532,733 (the
 6                “’D733 Patent”).
 7             3. The Entity Defendants and Rasool Moalemi hereby acknowledge Daimler’s
 8                federally registered and/or common law rights in the Dismissed Trademarks,
 9                and Daimler’s rights in and to the ’D733 patent, and agree not to infringe any
10                of those rights.
11             4. This Stipulation shall not affect any of the remaining claims by or against
12                Defendant Rasool Moalemi and/or the Entity Defendants, nor any defenses to
13                any claims by or against Defendant Rasool Moalemi and/or the Entity
14                Defendants.
15             5. This dismissal is without an award of attorneys’ fees, interest, or costs to any
16                party as between Daimler, Defendant Rasool Moalemi, and the Entity
17                Defendants, as each side will bear its own attorneys’ fees and costs.
18             6. The dismissal shall not relieve Defendant Rasool Moalemi or the Entity
19                Defendants of their obligations to Daimler pursuant to the Court’s Order dated
20                April 23, 2018, awarding Daimler its attorneys’ fees and costs related to
21                Defendants’ discovery violations (see ECF No. 84).
22          IT IS SO ORDERED.
23    Dated: August 25, 2021
24
25
26
27
28

                                                   2
                                                                                16-CV-875-JLS (MDD)
